Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 30, 2019.  
A reading of the present specification in paragraph 82 reveals the point of novelty resides in a platelet rich plasma (PRP) composition that is made from a platelet pellet resuspended in plasma to generate a PRP containing more than one million platelets per microliter.  Then a PRP lysate is generated by subjecting the composition to freeze thaw cycles, removing the cell debris by centrifuging, and filtering.  Anion depletion is performed by incubating with an anionic exchange media and filtered with a 10 kDa filter to remove pathogens.  However, such a composition has not been clearly claimed.  The intended use of a composition does not lend patentability.  Further, it is noted that platelets are not cells, hence this is an acellular composition.

Claims 1-4 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a composition found in nature without significantly more. The claims recite a platelet derived composition. This judicial exception is not integrated into a practical application because the claims are directed to the composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a platelet composition.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the composition has been purified but all the components of the composition are found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to the composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the purification does not materially change the components.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ceballos in view of Chao in further view of Zhang.
Ceballos (11,197,893) entitled "Pure Platelet Rich Plasma Composition for Treating of Subclinical Mastitis and Methods of Producing and Using the Same" teaches in column 4 lines 35-48, making PRP for treating mastitis caused by bacteria by centrifuging whole blood to concentrate platelets.  In column 6 last paragraph bridging to column 7 first two paragraphs, PRP with or without leukocytes and lysates and their uses are discussed.  The lysates are made by freeze thaw cycles.  In column 7 lines 43-51 desired concentrations of platelets and WBCs are discussed.  In column 8 C. "Production Method" teaches centrifuging to make PRP with platelets at one million or more per microliter is shown.  Methods of administering is considered in column 9 last paragraph bridging to column 10.
The claims differ from Ceballos in that they specify the PRP is anion depleted.
Chao (WO 93/08812) entitled "Reconstituted Platelet Membrane Vesicles" teaches on page 8 first paragraph, making PRP from a platelet pellet resuspended and then purified.  On page 24 the PRP was centrifuged to give a pellet which was resuspended and washed.  On page 26 last paragraph the product was further purified with anion exchange chromatography in a column to obtain platelet membrane extract.
The claims differ from the above references in that they specify the PRP is diluted with plasma.
Zhang (Tissue Engineering) entitled "PRP for the Treatment of Tissue Infection" teaches on page 227 in column 1, centrifuging plasma to obtain PRP where the concentration can exceed one million per microliter.  Various methods of preparation are discussed including diluting with plasma.  In column 2 antibacterial properties are discussed.  Treating bone infections is seen on page 230.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the PRP as taught by Ceballos and to further purify the PRP as taught by Chao with anion chromatography to produce an anion depleted PRP because Chao teaches a number of steps that may be performed to purify the PRP to remove substances other than the desired platelets.  Zhang teaches suspending PRP in plasma to a desired concentration of platelets where the original unconcentrated blood product from which the PRP was concentrated was plasma, such that the platelets are stable in a plasma solution.  Regarding claims 3 and 4 directed to PRP free of antigens and a low concentration of bacteria, the purification steps taught by the above references would remove undesired antigens and  bacteria without removing platelets.  It is noted that typical platelets are about 2-4 microns and typical staph bacteria are about 0.5-1.5 microns in diameter.  Any such natural product for parenteral administration would be desired to be sterile and not antigenic.  


	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Maltzahn (2017/0151287) teaches on page 21 methods of making PRP from pellets and their uses.
Persson (2009/0023211) teaches methods of making lysed PRP and how it is filtered.
Hei (2002/0192632) teaches sterilizing PRP.
Farghali (Nature Research) teaches antimicrobial activity of PRP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655